Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	Claims 1-12 are pending. Claims 11 and 12 have been added. Claims 1-12 will be examined.  Claims 1 and 10 are independent claims. This Final Office action is in response to the “Amendments and Remarks” dated 03/09/2022.
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 03/09/2022, with respect to claims1-12, have been fully considered and Applicant' s remarks will be addressed in sequential order as they were presented.  
Regarding Claim Rejections under 35 U.S.C. § 112(b), the applicant’s response and amended claims have been fully considered and are persuasive. Therefore, rejections under 35 U.S.C. § 112(b) are withdrawn.
Regarding Claim Rejections under  35 U.S.C. § 101, the applicant’s response and amended claims have been fully considered and are persuasive. Therefore, rejections under 35 U.S.C. § 101 are withdrawn.
Regarding rejections under 35 U.S.C. 103, and the remarks, “paragraph [0125] discloses only a single "trip route 816," while paragraph [0027] only discloses "points along a [single] route where energy was saved based on autonomous responses,” the Examiner respectfully disagrees. Bigio paragraph [0140] discloses, “a route taken can be compared with other routes to reach the same destination from the same or similar origination points.” Therefore, computing is performed to evaluate alternative routes.
Regarding Rejections under 35 U.S.C. 103, and the remarks, “corresponding Figures 9C and 9D merely show a total "Time in Manual Mode 928" and "Time in Autonomous Mode 930," which lacks any information about a "count of transitions from an autonomous driving mode… to a manual driving mode," the Examiner respectfully disagrees. Bigio paragraph [0026] discloses, “details about the autonomous driving benefits for a journey… can keep a log of autonomous driving (AD) and manual driving (MD) history.” Therefore, the log is interpreted as "count of transitions from an autonomous driving mode… to a manual driving mode,." 
It remains the Offices stance that the sighted prior art anticipates or renders obvious the claimed subject matter. Therefore, the argument “a prima facie case of obviousness has not been made,” is considered moot with regard to the rejection of claim 1.
Regarding new claims 11 and 12, a new ground(s) of rejection is made in view of newly found prior art reference(s) TAKADA et al., US 20200189617, and previously disclosed prior art reference(s) BIGIO, DELLING, SOLYOM, FENDT  and CAO. The grounds for rejection in view of amended claims are provided below.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over BIGIO et al., US 20190311559, herein further known as Bigio, in view of DELLING et al., NPL -  Pareto Paths with SHARC, herein further known as Delling.
	Regarding claim 1, Bigio discloses a method for determining routes (paragraph [0082], route selection)  for autonomous driving (paragraph [0025], a self-driving vehicle), the method comprising: computing (paragraph [0123])   routes from a route source to a route destination (paragraph [0125]); evaluating each one of the  routes (paragraph [0027], journey summary), route constraints comprising travel time T (paragraph [0130], time with autonomous driving), manual driving time TM (paragraph [0130]), and transition count M that indicates a count of transitions from the autonomous driving to a manual driving in a route (paragraph  [0026], paragraph [0162]).
However, the method of Bigio does not explicitly state wherein the evaluating comprises determining a Pareto front of the K alternative routes, wherein the Pareto front of the K alternative routes comprises a set of Pareto-optimized routes that are Pareto-optimized with regard to route; when the set of Pareto-optimized routes comprises more than P routes, reducing number of Pareto-optimized routes in the set of Pareto-optimized routes to P; and outputting the Pareto-optimized routes of the set of Pareto-optimized routes as the determined routes for autonomous driving.
Delling teaches a method wherein the evaluating comprises determining a Pareto front of the K alternative routes (Delling, page 128, Pareto Path, and page 133, Pareto-paths), wherein the Pareto front (Delling, page 128, Pareto Path Graph, PPG-edge) of the K alternative routes (Delling, page 128, Pareto Path, and page 133, Pareto-paths) comprises a set of Pareto-optimized routes that are Pareto-optimized with regard to route (Delling, page 133, tightened definition of dominance (with varying ε) during preprocessing and queries); when the set of Pareto-optimized routes comprises more than P routes (Delling, page 126, unattractive paths), reducing number of Pareto-optimized routes (Delling, page 129, edge-reduction step) in the set of Pareto-optimized routes to P (Delling, page 127, only allow other paths if they do not yield too long of a delay); and outputting the Pareto-optimized routes of the set of Pareto-optimized routes as the determined routes (Delling, at least page 130, output graph) for autonomous driving.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bigio by including wherein the evaluating comprises determining a Pareto front of the K alternative routes, wherein the Pareto front of the K alternative routes comprises a set of Pareto-optimized routes that are Pareto-optimized with regard to route; when the set of Pareto-optimized routes comprises more than P routes, reducing number of Pareto-optimized routes in the set of Pareto-optimized routes to P; and outputting the Pareto-optimized routes of the set of Pareto-optimized routes as the determined routes for autonomous driving as taught by Delling.
One would be motivated to modify Bigio in view of Delling for the reasons stated in Delling introduction paragraph, speed-up techniques can retrieve the quickest path in a road network within less than a millisecond.  Furthermore, route optimization can reduce costs, and traffic jams in cities can be avoided by better route choice.
Additionally, the claimed invention is merely a combination of known elements vehicle navigation and vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2, the combination of Bigio and Delling disclose all elements of claim 1 above.
However, the method of Bigio does not explicitly state wherein the evaluating each one of the K alternative routes comprises executing the following steps with regard to each one of the K alternative routes: evaluating each realization of the corresponding alternative route from a plurality of realizations of the corresponding alternative route, wherein the realizations of the corresponding alternative route in the plurality of realizations of the corresponding alternative route differ with regard to the route constraints, wherein the evaluating each realization of the corresponding alternative route from a plurality of realizations of the corresponding alternative route comprises determining a Pareto front of the corresponding alternative route comprising a set of Pareto-optimized route realizations of the corresponding alternative route that are Pareto-optimized with regard to the route constraints; and inserting into the Pareto front of the K alternative routes Pareto-optimized route realizations of the set of Pareto-optimized route realizations of the corresponding alternative route.
Delling teaches a method wherein the evaluating each one of the K alternative routes comprises executing the following steps with regard to each one of the K alternative routes: evaluating each realization (Delling, at least page 126, evaluation) of the corresponding alternative route from a plurality of realizations of the corresponding alternative route (Delling, page 128, Pareto Path), wherein the realizations of the corresponding alternative route in the plurality of realizations of the corresponding alternative route differ with regard to the route constraints (Delling, at least Table 4, applying different travel time metrics), wherein the evaluating each realization of the corresponding alternative route from a plurality of realizations of the corresponding alternative route comprises determining a Pareto front of the corresponding alternative route (Delling, page 128, Pareto Path Graph, PPG-edge) comprising a set of Pareto-optimized route realizations of the corresponding alternative route that are Pareto-optimized with regard to the route constraints (Delling, at least page 134, constraints); and inserting into the Pareto front of the K alternative routes Pareto-optimized route realizations of the set of Pareto-optimized route realizations of the corresponding alternative route (Delling, at least page 129, insert in to the graph).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bigio by including wherein the evaluating each one of the K alternative routes comprises executing the following steps with regard to each one of the K alternative routes: evaluating each realization of the corresponding alternative route from a plurality of realizations of the corresponding alternative route, wherein the realizations of the corresponding alternative route in the plurality of realizations of the corresponding alternative route differ with regard to the route constraints, wherein the evaluating each realization of the corresponding alternative route from a plurality of realizations of the corresponding alternative route comprises determining a Pareto front of the corresponding alternative route comprising a set of Pareto-optimized route realizations of the corresponding alternative route that are Pareto-optimized with regard to the route constraints; and inserting into the Pareto front of the K alternative routes Pareto-optimized route realizations of the set of Pareto-optimized route realizations of the corresponding alternative route as taught by Delling.
One would be motivated to modify Bigio in view of Delling for the reasons stated in Delling introduction paragraph; speed-up techniques can retrieve the quickest path in a road network within less than a millisecond.  Furthermore, route optimization can reduce costs, and traffic jams in cities can be avoided by better route choice.
Additionally, the claimed invention is merely a combination of known elements vehicle navigation and vehicle control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 5, the combination of Bigio and Delling disclose all elements of claim 1 above including the K alternative routes are computed (Bigio, paragraph [0123-0125]).
Bigio discloses further a method wherein the K alternative routes are computed with regard to a digital road map comprising roads divided into corresponding road sections (Bigio, paragraph [0039], virtual intersection), and wherein each one of the K alternative routes is a path of corresponding road sections (Bigio, paragraph [0039], virtual intersection).
Regarding claim 10, all limitations have been examined with respect to the method in claim 1. The apparatus disclosed in claim 10 can clearly perform the methods of claim 1. Therefore, claim 10 is rejected under the same rationale as claim 1 above.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bigio and Delling, further in view of SOLYOM et al., US 20150253772, herein further known as Solyom.
Regarding claim 3, Bigio and Delling discloses all elements of claim 1 above including route constraints (Bigio, paragraph [0130], time with autonomous driving).
However, the method of Bigio does not explicitly state route constraints further comprise a stressing cost function indicating a stress caused by the transitions from the autonomous driving to the manual driving in the route.
The method of Solyom teaches route constraints further comprise a stressing cost function (paragraph [0013], calculated boundary) indicating a stress caused to a driver (paragraph [0013]) by the transitions from the autonomous driving to the manual driving (paragraph [0013], hand over) in the route (paragraph [0011]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bigio by including a stressing cost function indicating a stress caused by the transitions from the autonomous driving to the manual driving in the route as taught by Solyom.
One would be motivated to modify Bigio in view of  Solyom for the reasons stated in Solyom paragraph [0011], to promote the driver's trust in the autonomous driving capabilities
of the vehicle as well as increase the driver’s readiness to assume manual control of the vehicle if so required.  
Additionally, the claimed invention is merely a combination of known elements of establishing a boundary for autonomous driving availability, in a vehicle having autonomous driving capabilities, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4, Bigio, Delling and Solyom disclose all elements of claim 3 above.
Bigio discloses further route constraints further comprise autonomous travel time (Bigio, paragraph [0130], time with autonomous driving).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bigio and Delling, further in view of FENDT, US 20210072768, herein further known as Fendt.
Regarding claim 6, Bigio and Delling discloses all elements of claim 1 above including K alternative routes are computed (Bigio, paragraph [0123-0125]).
However, the method of Bigio does not explicitly state wherein the K alternative routes are computed by taking into consideration road clearance values, each road clearance value being associated with a respective road section and indicating whether or not it is possible to drive autonomously on the respective road section.
Fendt teaches a method wherein the K alternative routes are computed by taking into consideration road clearance values, each road clearance value being associated with a respective road section and indicating whether or not it is possible to drive autonomously on the respective road section (Fendt, paragraph [0045]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bigio by including taking into consideration road clearance values, each road clearance value being associated with a respective road section and indicating whether or not it is possible to drive autonomously on the respective road section as taught by Fendt.
One would be motivated to modify Bigio in view of Fendt for the reasons stated in Fendt paragraph [0004], increased safety during autonomous vehicle operation.  Furthermore, the vehicle can more safely navigate by utilizing distance of the vehicle from the roadside, data regarding the course of the road lying ahead, data about a distance from a vehicle driving ahead or similar data.
Additionally, the claimed invention is merely a combination of known elements of vehicle control and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bigio Delling, and Solyom, further in view of CAO, US 20180308371, herein further known as Cao.
Regarding claim 8, Bigio and Delling discloses all elements of claim 1 above including reducing the number of Pareto-optimized routes in the set of Pareto-optimized routes (Delling, page 129, edge-reduction step).
However, the method of Bigio does not explicitly state minimal travel time; and minimal stressing cost function.
Cao teaches a method of minimal manual travel time (paragraph [0064]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bigio by including reducing the number of Pareto-optimized routes in the set of Pareto- optimized routes to P comprises minimal travel time Tin comparison to the Pareto-optimized routes in the set of Pareto-optimized routes as taught by Cao.
One would be motivated to modify Bigio in view of  Cao for the reasons stated in Cao paragraph [0009],to realize efficient path planning using multi-objective path planning.
Additionally, the claimed invention is merely a combination of known elements of vehicle path planning, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Solyom teaches minimal stressing cost function (paragraph [0013]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bigio by including minimal stressing cost function as taught by Solyom.
One would be motivated to modify Bigio in view of  Solyom for the reasons stated in Solyom paragraph [0011], to promote the driver's trust in the autonomous driving capabilities
of the vehicle as well as increase the driver’s readiness to assume manual control of the vehicle if so required.  
Additionally, the claimed invention is merely a combination of known elements of establishing a boundary for autonomous driving availability, in a vehicle having autonomous driving capabilities, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bigio and Delling, further in view of TAKADA et al., US 20200189617, herein further known as Takada.
Regarding claim 11, the combination of Bigio and Delling disclose all elements of claim 1 above.
However, Bigio does not explicitly state the manual driving time and the transition count M are determined from road clearance values indicating whether the vehicle can be operated autonomously on an associated road section, the road clearance values being determined from one or more of: a sensor disposed on or at roads, an information service; and/or a sensor disposed on another vehicle.
The method of Takada teaches the manual driving time and the transition count M (paragraph [0057], database 101) are determined from road clearance values indicating whether the vehicle can be operated autonomously on an associated road section (paragraph [0057], external environment information), the road clearance values being determined from one or more of: a sensor disposed on or at roads, an information service; and/or a sensor disposed on another vehicle (paragraph [0029]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Bigio by including the manual driving time and the transition count M are determined from road clearance values indicating whether the vehicle can be operated autonomously on an associated road section, the road clearance values being determined from one or more of: a sensor disposed on or at roads, an information service; and/or a sensor disposed on another vehicle as taught by Takada.
One would be motivated to modify Bigio in view of Takada for the reasons stated in Takada paragraph [0004], a robust system to reduce the autonomous driving dangers under a complicated environment .  Furthermore, the more robust system can reduce the number of times of switching to manual driving.
Additionally, the claimed invention is merely a combination of known elements of  a vehicle control device automatically traveling a route, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 12, all limitations have been examined with respect to the method in claim 11. The apparatus disclosed in claim 12 can clearly perform the methods of claim 11. Therefore, claim 12 is rejected under the same rationale as claim 11 above.
Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1, (including claim 1 rewritten to overcome the rejection under 35 U.S.C. 101), and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669     

/JESS WHITTINGTON/            Examiner, Art Unit 3669